COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00193-CR


RODNEY ALLEN BOORTZ                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Rodney Allen Boortz of aggravated assault with

a deadly weapon and unlawful possession of a firearm by a felon and assessed

his punishment at fifteen years’ confinement for the aggravated assault and ten

years’ confinement for unlawful possession of a firearm by a felon. The trial court

sentenced him accordingly and ordered the sentences to be served concurrently.

Appellant brings a single point on appeal complaining of charge error.


      1
       See Tex. R. App. P. 47.4.
          At trial, Appellant objected to the proposed jury charge. After changes

were made, the trial court asked if the parties requested any other changes to the

charge.       Appellant’s counsel stated, “[I]t looks like the charge reflects those

changes that I requested.”

          A party may not complain on appeal that he was given the jury charge he

requested.2 The invited error rule prohibits a party from succeeding in having a

claimed jury charge error reviewed by a higher court in hopes of reversal when

(1) that party requested the jury charge, and the charge was given or (2) the

party affirmatively and successfully argued that the trial court include or exclude

a portion of the charge.3

          We therefore overrule Appellant’s sole point and affirm the trial court’s

judgment.




                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 15, 2012

          2
      Prystash v. State, 3 S.W.3d 522, 531 (Tex. Crim. App. 1999), cert. denied,
529 U.S. 1102 (2000).
          3
          Wileford v. State, 72 S.W.3d 820, 823 (Tex. App.—Fort Worth 2002, pet.
ref’d).

                                           2